Citation Nr: 1826362	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for left posterior neck epidermal inclusion cyst.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1969, including service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The January 2011 rating decision granted service connection for PTSD with an evaluation of 10 percent effective July 6, 2010 and service connection for left posterior neck epidermal inclusion cyst with a noncompensable evaluation effective July 6, 2010.  A February 2012 rating decision granted an earlier effective date of May 24, 2010 for service connection for PTSD with initial 30 percent evaluation, a 100 percent evaluation from September 9, 2011 due to hospitalization over 21 days, and a 50 percent evaluation from November 1, 2011; and granted an earlier effective date for service connection for left posterior neck epidermal inclusion cyst to May 10, 2010.  An October 2012 rating decision increased the Veteran's PTSD evaluation to 100 percent effective September 20, 2012.

The issues of entitlement to service connection for hypertension and a heart condition; entitlement to an initial increased rating for PTSD in excess of 50 percent prior to September 9, 2011, in excess of 70 percent from November 1, 2011 to September 20, 2012, and in excess of 100 percent thereafter; entitlement to an initial compensable rating for left posterior neck epidermal inclusion cyst, and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.

2.  Prior to September 9, 2011, the Veteran's PTSD is manifested by at least occupational and social impairment with reduced reliability and productivity.

3.  From November 1, 2011 to September 20, 2012, the Veteran's PTSD is manifested by at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  Prior to September 9, 2011, the criteria for at least a 50 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  From November 1, 2011 to September 20, 2012, the criteria for at least a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral hearing loss

The Veteran contends that his hearing loss began during service in April 1967 during his combat service in Vietnam and he has had a gradual decrease in hearing.  See May 2010 application for compensation and/or pension; December 2009 VA treatment record; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(a).

The medical evidence shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  See December 2010 VA examination.  At the December 2010 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
85
LEFT
20
15
35
65
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

The Board finds that the Veteran is competent to report hearing loss during and since serving in combat in Vietnam and that his account is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The evidence shows that the Veteran has bilateral hearing loss for VA compensation purposes and in light of the Veteran's in-service, acoustic trauma, his credible account, and the current diagnosis of bilateral hearing loss, the Board finds that service connection for bilateral hearing loss is warranted.  

II.  Higher rating for PTSD

The Veteran contends that his PTSD is more severe than his currently assigned ratings.  See April 2018 written brief presentation; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's PTSD is currently rated 30 percent disabling from May 24, 2010 to September 9, 2011; 100 percent disabling due to hospitalization over 21 days from September 9, 2011 to November 1, 2011; 50 percent disabling from November 1, 2011 to September 20, 2012; and 100 percent disabling since September 20, 2012.

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of at least 50 percent prior to September 9, 2011 and at least 70 percent effective November 1, 2011.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Based on a review of the record, the Board finds that the criteria for a disability rating of at least 50 percent have been met prior to September 9, 2011 as the evidence shows disturbances of motivation and mood and difficulty establishing effective social relationships.  The Veteran reported frequent bouts of depression lasting a week or more, lack of interest in activities, social avoidance, separation from his wife, and sleeping difficulties.  See Veteran's July 2010 statement; November 2010 VA examination; June 2010 and December 2010 VA treatment records.  A buddy statement from the Veteran's friend, B.B., contended that the Veteran had no interest or pleasure in anything and mood swings in which he was irritable and easily angered.

The Board finds that the criteria for a disability rating of at least 70 percent have been met from November 1, 2011 to September 20, 2012 as the evidence shows suicidal ideation.  See April 2011 letter from Charles Deaton; February 2012 VA treatment record; Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

ORDER

Service connection for bilateral hearing loss is granted.

Prior to September 9, 2011, a disability rating of at least 50 percent for PTSD is granted, subject to the applicable law and regulations governing the payment of monetary benefits.

From November 1, 2011 to September 20, 2012, a disability rating of at least 70 percent for PTSD is granted, subject to the applicable law and regulations governing the payment of monetary benefits.


REMAND

The Veteran's representative contends that the Veteran received disability benefits from the Social Security Administration (SSA).  The SSA records have not been associated with the claims file.  Therefore, a remand is required in order to obtain these records.  See April 2018 written brief presentation.

The Veteran contends that he has coronary artery disease, which is either related to herbicide exposure in service or secondary to his service-connected PTSD.  Id.  A VA heart examination was provided in December 2010, which determined there was no clinical evidence of a heart condition.  However, in light of the Veteran's contentions and upon receipt of any additional records, a new VA examination is warranted.

The Veteran's representative also stated that the Veteran's skin condition has worsened since his last VA examination.  Id.  Accordingly, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran's claim for TDIU is inextricably intertwined with his pending claims of entitlement to service connection for hypertension and a heart condition; entitlement to an initial increased rating for PTSD in excess of 50 percent prior to September 9, 2011, in excess of 70 percent from November 1, 2011 to September 20, 2012, and in excess of 100 percent thereafter; and entitlement to an initial compensable rating for left posterior neck epidermal inclusion cyst.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claims.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of hypertension and heart condition, and the extent and severity of his PTSD and left posterior neck epidermal inclusion cyst.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After the above development has been completed, schedule the Veteran for appropriate VA examination to address his claim for service connection for a heart condition.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to:

(a)  Diagnose all heart conditions.

(b)  If the Veteran has a diagnosis of a heart disability, opine as to whether it is at least as likely as not that any heart condition had its onset in service or is otherwise related to service, to include herbicide exposure in service.  

(c)  If the Veteran has a diagnosis of a heart disability, opine as to whether it is at least as likely as not that any heart condition was caused or aggravated by his service-connected PTSD, to include any associated psychiatric medications.

5.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected left posterior neck epidermal inclusion cyst.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

6.  After undertaking any additional development deemed appropriate, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2017).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


